DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. The claims does not include at least one hardware element within the body of the claim. The claims recite a “processing system" and “memory system”, however, the specification discloses “The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory.” (paragraphs 0022-0023). Neither the claims nor specification define the "processing system" or any other elements of the claim to include only hardware. Thus, the claims are directed to non-statutory subject matter.
Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.
Claims 8-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: After a fully conducted search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The closest art but does not qualify as prior art, Perlman et al. (US Patent No. 11,128,460) discloses a client device configured for communication with a storage system, with the client device comprising a processor coupled to a memory. The client device is further configured to identify a data item to be stored in the storage system, and to generate a data encryption key for the data item as a function of a first secret key and the data item. For example, the function may comprise hashing at least the data item. The client device is further configured to encrypt the data item using the data encryption key for the data item, and to send the encrypted data item to the storage system for storage therein. The client device in some embodiments is further configured to encrypt the data encryption key using a second secret key, and to send the encrypted data encryption key to the storage system for storage therein as metadata of the data item. (Perlman, Abstract). The prior art Chandra (US Patent No. 9,195,851) discloses offloading encryption to a client include receiving from a first client a first encrypted data and a corresponding first encrypted key, and decrypting the first encrypted key to recover a first key, without decrypting the first encrypted data. In one embodiment, the methods further include encrypting the first key using a second key to create a second encrypted key, wherein the second key is available only to the storage system, and storing the second encrypted key and the first encrypted data as received, without having to decrypt and re-encrypt the first encrypted data. (Chandra, Abstract), Yan (US Patent No. 10,764,037) discloses managing data duplication in cloud computing. A method comprising, sending from a first device to a data center, data encrypted with a data encryption key for storing the encrypted data at the data center; encrypting the data encryption key according to an attribute-based encryption (ABE) scheme by using identity as an attribute in a deduplication policy for the data; issuing to a second device, a personalized secret attribute key which is derived from a public key of the second device according to the attribute-based encryption (ABE) scheme, wherein the personalized secret attribute key is to be used for decrypting the encrypted data encryption key at the second device, in combination with the policy. (Yan, Abstract), Shatsky (US Pub No. 2020/0265021) discloses crypto-erase deduplicated data are disclosed herein. One method includes encrypting, by a processor, each data chunk on a storage device with a unique first encryption key that is different from each other first encryption key and encrypting each storage object on the storage device with a unique second encryption key that is different from each first encryption key and each other second encryption key in which each second encryption key encrypts a first encryption key for a data chunk. (Shatsky, Abstract), and Lepeshenkov et al. (US Pub No. 2015/0371052) discloses encryption of user data for storage on a remote network server. In one aspect, an example method includes collecting, by a software client, one or more sets of user authentication data from a user device; performing user authentication using one or more sets of user authentication data; when user authentication is successful, calculating a hash of at least one set of the user authentication data; generating an encryption key from the hash of the user authentication data; encrypting the user data using the generated encryption key; and transmitting the encrypted user data to the remote network server for storage. (Lepeshenkov, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “ transmit, to the storage system for storage, the encrypted first data; perform the hash operation on second data that is included in a second data class in order to generate a second DEK; perform, using the second DEK, a data encryption operation on the second data to generate encrypted second data; perform, using a second KEK that is associated with the second data class, a second key encryption operation on the second DEK to generate a second encrypted DEK; associate the second encrypted DEK with the encrypted second data; transmit, to the storage system for storage, the encrypted second data; and determine that the first data class should be cryptoshredded and, in response, delete the first KEK to prevent the first client device from accessing the encrypted first data stored on the storage system” (as recited in claims 1, 8 and 14). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437